Citation Nr: 0205776	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  98-14 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

2.  Entitlement to service connection for a respiratory 
disorder, to include emphysema and chronic obstructive 
pulmonary disease (COPD).  



REPRESENTATION

Appellant represented by:	James Valentin, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from December 
1951 to May 1952 and from January 1954 to August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  That rating decision 
continued a noncompensable (0%) percent rating for the 
veteran's service connected hearing loss.  That rating 
decision also denied service connection for a respiratory 
disorder.  

In March 2000, the Board issued a decision on the veteran's 
claims.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), and in April 2001, the 
Court issued an Order that vacated the March 2000 decision 
and remanded it to the Board for further proceedings.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.   The veteran's service-connected hearing loss is 
manifested by a pure tone threshold average of 64 decibels in 
the right ear and 53 decibels in the left ear with speech 
recognition ability of 92 percent correct in the right ear 
and 96 percent correct in the left ear.  Based on this, the 
veteran has level II hearing in right ear and level I hearing 
in the left ear. 

3.  The veteran reported having dyspnea, shortness of breath, 
on his March 1973 separation examination medical history.  

4.  The current medical evidence of record reveals that the 
veteran has diagnoses of chronic obstructive pulmonary 
disease (COPD) and emphysema.  

5.  An April 1998 medical opinion from a military physician 
indicates that the veteran's dyspnea in 1973 might have been 
an early manifestation of the veteran's current emphysema.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
service connected hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.85, and Diagnostic Code 6100 (2001). 

2.  A respiratory disorder, to include emphysema and chronic 
obstructive pulmonary disease (COPD) was incurred active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA),  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
his claim and to provide him notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The Board finds that a remand or additional development is 
not required for the issues adjudicated below.  The appellant 
has been notified on numerous occasions as to the evidence 
needed to support his claims.  The VCAA primarily affects 
claims for service connection.  With respect to the claim for 
increased rating for hearing loss, a recent VA examination 
has been obtained and the examination report contains the 
medical evidence necessary to rate the veteran's service-
connected hearing loss disability.  With respect to the 
veteran's claim for service connection, there is no need for 
additional development in light of the Board's decision.  


II.  Hearing Loss

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2001). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2001).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2001).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran has been service connected for bilateral hearing 
loss dating from his separation from active service.  

In December 1997 the most recent VA audiological evaluation 
of the veteran was conducted.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

50
60
75
70
LEFT

45
45
60
60

The average pure tone decibel loss at the above frequencies 
was 64 for the right ear and 53 for the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 96 percent in the left ear.  These 
audiometric results translate into level II for the right ear 
and level I for the left ear.  38 C.F.R. § 4.85, Tables VI, 
VII (2001). 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven levels of impaired efficiency numerically 
designated from level I to level XI.  Level I represents 
essentially normal audio acuity with hearing loss increasing 
with each level to the profound deafness represented by level 
XI.  38 C.F.R. § 4.85 and Part 4, Diagnostic Code 6100  
(2001).  Furthermore, the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

The evidence is against the veteran's claim for an increased 
rating for his service connected hearing loss.  The audiology 
data from the December 1997 VA examination reveals that he 
has level II hearing in his right and level I hearing in his 
left ear.  When a veteran has level II hearing in his right 
and level I hearing in his left ear a noncompensable (0%) 
rating is warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2001).  As such, the preponderance of the evidence is 
against the veteran's claim for an increased rating for his 
service connected hearing loss.  

III.  Respiratory Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  

The veteran retired from military service in August 1973, 
after serving approximately 20 years.  On his March 1973 
separation examination medical history, the veteran reported 
that he suffered from shortness of breath.  Although the 
examination report indicates that the veteran's lungs were 
normal, the examining physician did indicate that the veteran 
had a "cough secondary to smoking."  Another March 1973 
service department medical record reveals that the veteran 
had a history of cigarette smoking.  

As a military retiree, the veteran is eligible for medical 
treatment at service department medical facilities.  Medical 
records from 1988 to the present confirm that the veteran has 
a diagnosis of COPD and emphysema.  A September 1997 VA 
examination reveals a diagnosis of chronic bronchitis and 
emphysema.  

In April 1998 the veteran's military physician submitted a 
letter which indicated that the veteran's medical records 
were reviewed.  The physician indicated that, based on the 
medical history of the veteran, it was not unreasonable to 
believe that the complaints of dyspnea on separation 
examination were early signs of emphysema.  

The veteran's assertions as to the exact cause of his 
respiratory disorder include the allegation that it resulted 
from exposure to Agent Orange during service in Vietnam.  
However, review of the medical evidence of record clearly 
reveals that this case involves the use of tobacco.  The 
medical evidence of record reveals a long history of smoking 
that had its onset during the veteran's long career of 
military service.  Moreover, the veteran filed his claim for 
service connection in March 1997.  Because this is prior to 
June 9, 1998, service connection may be established for 
disability or death resulting from tobacco use during 
service.  See VAOPGCPREC 2-93 (Jan. 13, 1993); VAOPGCPREC 19-
97 (May 13, 1997); Karnas v. Derwinski, 2 Vet. App. 308 
(1991).  

The evidence of record reveals that the veteran has current 
diagnoses of COPD and emphysema.  The evidence of record also 
reveals that the veteran has a long history of smoking that 
dates back to service and that he reported having shortness 
of breath on separation examination.  The physician who 
conducted the veteran's military separation examination 
related his coughing to smoking.  The veteran's current 
physician indicates that the veteran's shortness of breath on 
separation examination was an early symptom of emphysema.  As 
such, the evidence of record supports a grant of service 
connection for a respiratory disorder to include emphysema 
and COPD.  



	(CONTINUED ON NEXT PAGE)


ORDER

An increased rating for hearing loss is denied. 

Service connection for a respiratory disorder, to include 
emphysema and chronic obstructive pulmonary disease (COPD), 
is granted. 



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

